DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 10/20/2021 has been entered. Claim(s) 1, 11, 61 and 63-64 is/are currently amended. Claim(s) 25-60 has/have been canceled. Claim(s) 1-24 and 61-64 is/are pending with claims 6-8 and 19 being withdrawn for being drawn to a non-elected invention and/or species.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all reference characters of Figures 30-31, with the exception of characters "3000" and "3100". Additionally, the drawings are further objected to because the drawings, specifically Figure 31, contradict the specification and/or appear to contain a typographical error. Specifically, Fig. 31 indicates when pressure is not stable (decision 3103 = no), a zero value is written into memory and when pressure is stable (decision 3103 = yes), a pressure unstable alarm is triggered (step 3105). This seems contradictory on its face and further directly contradicts the written description (e.g., beginning ¶ [0438]). It appears the locations of the "no" and "yes" indicators associated with decision 3103 in Fig. 31 may be reversed, such that swapping the location of these indicators would overcome this rejection. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims and/or Applicant's submitted remarks. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 9-18, 20-24 and 61-64 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 11 and claims dependent thereon, the limitations "said digital computing device initiates a status function to determine whether said analog sensor is exposed to atmospheric pressure prior to initializing a zero function; said digital computing device initiates the zero function prior to insertion of said analog sensor into the patient to determine an observation of atmospheric pressure" of claim 1 and the comparable limitations of claims 11 are indefinite, as the relationship between the status function and the zero function are unclear, particularly between the determination of whether said analog sensor is exposed to atmospheric pressure, and the initiation of the zero function being "prior to insertion of said analog sensor into the patient." Specifically, as the claims indicate the zero function is "prior to insertion of said analog sensor into the patient," it is unclear if the digital computing device assesses the condition for initiating the zero function (i.e., a determination that the sensor has not been inserted into a patient) based on the determination of whether said analog sensor is exposed to atmospheric pressure as determined by the zero status function or if the digital computing device assesses this condition based on other information. For the purpose of this Office action, claims 1 and 11 will be further discussed with the understanding that initiation of the zero-function is based at least in the part on the outcome of performing the status function, i.e., the determination of whether said analog sensor is exposed to atmospheric pressure. 
Regarding claim 61, claim 63, and claims dependent thereon, the limitation "wherein a pre-zero individual correction value is assigned by said zero function and is retrieved from said non-volatile memory after said analog sensor has been inserted into said patient" of claim 61 and the comparable limitation of claim 63 is indefinite. A "pre-zero" is described in the specification as a e.g., ¶ [0441]). Applicant discloses this pre-zero value can be used when pressure is fluctuating, indicating the sensor has already been inserted into a patient, and a new zero value cannot be established (¶¶ [0438]-[0441]). Accordingly, to the best of the examiner's understanding, initiating a zero function prior to insertion of said analog sensor into the patient as required by claims 1 and 11 and retrieving a pre-zero value from said non-volatile memory after said analog sensor has been inserted into said patient as required by claims 61 and 63 would require initiation of at least a second status function prior to said retrieval. Therefore, claim 61 and claims dependent thereon are incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 9-18, 20-24 and 61-64 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 11 and claims dependent thereon, the limitation "said digital computing device initiates a status function to determine whether said analog sensor is exposed to atmospheric pressure prior to initializing a zero function" of claim 1 and the comparable limitation of claim 11 lack sufficient support in the application as filed. Applicant discloses a zero-status function may be performed or initiated in response to connection of a sensor to the interface/BPM, or initialization or powering on an interface/BPM (¶ [0438]). Applicant does not appear to disclose any other conditions under which a status function may be initiated. As the present claims place no limit on when and/or under what conditions the status function is initiated, the above-noted limitation appears broader than what is sufficiently disclosed as it encompasses initiating a zero-status function at times other than upon connection/initialization. The examiner notes amending the above-noted limitation to include the condition(s) under which said zero function is initiated would overcome this rejection. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits the amendments "clarify when the zero-status function occurs relative to the zero function" (Remarks, pg. 9). While the examiner acknowledges the amendment to introduce an order to the status and zero function steps, the amendment do not address the indefiniteness discussed above. As noted in the rejection of record, there is no clear relationship recited between the status determination and initiating the zero function. Rather, the claim merely indicates the zero function is initiated "prior to insertion of said analog sensor into the patient," and now indicates the zero function is initiated after the status function. Specifically, it is unclear if the result or output of the status determination is used to determine that the analog sensor has i.e., the analog sensor has not yet been inserted into the patient), the zero function is initiated; however, that is not readily apparent from the claim language, as there is no dependence of the initiation of the zero function on the result of the status function. Because there is no clear link between these two functions, it is unclear if the output of the status function is sufficient for determining the condition of the sensor being "prior to insertion," or if initiating the zero function may be performed independently of the results of the status function. Alternatively stated, it is unclear if the analog sensor being exposed to atmospheric pressure as determined by the status function sufficiently indicates the analog sensor has not yet been inserted into the patient and the zero function is initiated. For the purpose of this Office action, as noted above, the claims have been interpreted with the understanding that the initiation of the zero function is performed in response to the a determination that the analog sensor is exposed to atmospheric pressure as assessed by the status function (i.e., indicating the analog sensor has been yet been inserted into the patient). Amendments to this effect would overcome this rejection. 
Applicant further submits the limitation "initiates a status function to determine whether said analog sensor is exposed to atmospheric pressure" of claim 1 and the comparable limitations of claim 11 have sufficient support at the breadth they are recited (Remarks, pg. 16). The examiner respectfully disagrees. Specifically, Applicant submits, "Some embodiments have no specific conditions under which the zero-status function must initiate, while examples of other embodiments include initiating after compensating for local air pressure, at the beginning of a e.g., Fig. 30, where zero processing is initiated by a determination a sensor has been attached (e.g., Step 3002). Applicant discloses throughout the disclosure that this occurs automatically and may occur at the beginning of a monitoring session. Accordingly, these examples provided by Applicant are not exemplary of "other" conditions for initiating a status function, but merely an alternative way of describing those conditions already acknowledged in the rejection of record. However, the examiner has reviewed the numerous paragraphs cited by Applicant and can find no disclosure of initiating a status function under "no specific conditions," as is encompassed by the present claim language. The examiner respectfully requests further information where Applicant believes support for initiating a status function to determine whether said analog sensor is exposed to atmospheric pressure may be initiated under "no specific conditions," as it appears Applicant is contending a status function may be initiated randomly at any time/under any conditions, which does not appear supported by the specification as filed. With respect to Applicant's contention that the status function may be initiated "after compensating for local air pressure," the examiner similarly has found no such disclosure in the paragraphs cited by Applicant. The most relevant portions of the specification as filed to compensating for local air pressure refer to the writing of zero information to memory for adjusting or compensating later-measured values. The examiner is unable to find any indication that establishing a zero value itself may be used to initiate a status function. Accordingly, while the specification as filed has sufficient support for i.e., in response to sensor connection, monitor initiation, etc.), the specification does not support initiating a status function under any and all conditions as is encompassed by the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791